Lundberg Stratton, J.,
dissenting. Once again, a majority of this court has extended the reach of uninsured/underinsured motorist coverage as mandated by R.C. 3937.18 and further eroded the contractual nature of the relationship between an insurer and insured. In order to categorize this decedent as an insured under his employer’s commercial liability insurance policy, the majority finds ambiguity in the policy where I believe there, clearly, is none.
The majority reiterates the legal principle that an insurance policy is a contract and the relationship between an insurer and an insured is contractual. It is equally well settled that “[cjontracts are to be interpreted so as to carry out the intent of parties, as that intent is evidenced by contractual language.” Skivolocki v. E. Ohio Gas Co. (1974), 38 Ohio St.2d 244, 67 O.O.2d 321, 313 N.E.2d 374, *669paragraph one of the syllabus. Insurance coverage is determined by reasonably construing the contract “ ‘in conformity with the intention of the parties as gathered from the ordinary and commonly understood meaning of the language employed.’ ” (Emphasis added.) King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208, 211, 519 N.E.2d 1380, 1383; Dealers Dairy Products Co. v. Royal Ins. Co. (1960), 170 Ohio St. 336, 10 O.O.2d 424, 164 N.E.2d 745, paragraph one of the syllabus. Where the intent of the parties to a contract is evident from the clear and unambiguous language used, a court must not read into the contract a meaning not contemplated or placed there by an act of the parties to the contract. Gomolka v. State Auto. Mid. Ins. Co. (1982), 70 Ohio St.2d 166, 168, 24 O.O.3d 274, 276, 436 N.E.2d 1347, 1348.
It appears from the overall policy that the company’s general intent was to purchase a commercial automobile liability insurance policy to insure Superior Dairy as a legal entity against liability arising from the use of certain Superior Dairy vehicles. The fact that Superior Dairy is the only named insured indicates the parties’ intention to insure the company, not the private lives and activities of its employees. Likewise, Liberty Mutual did not contemplate providing insurance coverage in circumstances not related to Superior Dairy.
The majority admits that its conclusion is one not intended by the parties to the insurance contracts at issue, and yet it proceeds to find ambiguity. There is nothing ambiguous in the Liberty Fire policy’s definition of “insured” for purposes of underinsured motorist coverage. “Common words appearing in a written instrument will be given their ordinary meaning unless manifest absurdity results, or unless some other meaning is clearly evidenced from the face or overall contents of the instrument.” Alexander v. Buckeye Pipe Line Co. (1978), 53 Ohio St.2d 241, 7 O.O.3d 403, 374 N.E.2d 146, paragraph two of the syllabus. “You” unambiguously means the named insured, Superior Dairy. The policy definition of “insured” also states that if “you” is an individual, then a family member is also an insured. The ordinary and commonly understood meaning of individual is a single human being. This language is not susceptible of more than one interpretation. In this case, “you” is an entity, not an individual. Therefore, this subsection is inapplicable in this case. There is no ambiguity and no reason to resort to conjecture that “you” must include employees because a corporation acts by and through its employees, or that having a corporate insured is meaningless unless the coverage extends to some person or persons.
Assuming arguendo that the decedent was a potential insured under the Liberty Fire policy for purposes of uninsured or underinsured motorist coverage, there can also be no coverage if the decedent was acting outside the scope of his employment. A commercial policy cannot be reasonably construed to provide uninsured or underinsured motorist coverage in the case of the personal, nonem*670ployment-related activities of an employee. Neither party to the contract intended to provide free uninsured motorist coverage for employees’ personal, nonemployment-related activities, regardless of individual risk factors such as driving records, other applicable personal insurance coverage, or evidence of insurability. The insurance premium for such a policy would have to be adjusted to account for these additional risk factors. The company that provides, as a benefit of employment, automobile insurance for its employees’ personal lives is rare.
The majority reasons that the policy contains no language requiring that employees be acting within the scope of their employment in order to receive underinsured motorist coverage. However, it is inherent that a commercial policy, purchased by and written for a corporation, applies to the corporate entity and those acting within the scope of employment for that entity. There is no language in the policy that would create a presumption that it applies in situations other than events relating to Superior Dairy and its operation. Here, the decedent was engaged in a personal, nonemployment-related activity in a noncovered vehicle. Coverage under a commercial liability policy cannot be extended in these circumstances. Common sense alone dictates that this was an extension of coverage that the parties did not contemplate, bargain for, rate, or purchase. Is the extension of liability coverage next?
Because contract law should control the interpretation of insurance policies, and because the intent of the parties remains the foundation of a contract, I cannot agree with the majority’s conclusion. Superior Dairy and Liberty Mutual did not intend for the commercial policy at issue to provide uninsured/underinsured motorist coverage for the private activities of Superior’s employees who were injured while outside the scope of their employment. Therefore, I respectfully dissent.